Exhibit 10.1

AMENDMENT NO. 2 TO PREFERRED STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 2 TO PREFERRED STOCK PURCHASE AGREEMENT dated as of July 17,
2008, by and between Global BPO Services Corp., a Delaware corporation (the
“Company”) and Ares Corporate Opportunities Fund II, L.P., a Delaware limited
partnership (“Purchaser”). Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to them in the Purchase Agreement.

W I T N E S S E T H:

WHEREAS, the Company and the Purchaser are parties to that preferred stock
purchase agreement dated as of June 2, 2008 and as amended on July 15, 2008 (the
“Purchase Agreement”).

WHEREAS, the Company and the Purchaser desire to amend certain provisions of the
Purchase Agreement;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:

1. The fourth paragraph of the Purchase Agreement is amended and restated in its
entirety as follows:

“WHEREAS, as soon as practicable and legally permissible after the Closing (as
defined below), the Company desires to commence a tender offer (the “Tender
Offer”) to purchase from its stockholders, at a price of $8.00 per share, up to
the sum of: (i) 20,625,001 of the outstanding shares of common stock, $0.001 par
value per share, of the Company, and (ii) 9,374,999 shares of common stock of
the Company less the number of shares as to which stockholders of the Company
exercise the right to convert into a pro rata share of the Trust Account (as
defined below) pursuant to the Company’s amended and restated certificate of
incorporation in connection with stockholder approval of the acquisition of
Stream (as defined below).”

2. Section 5.1(p) of the Purchase Agreement is amended and restated in its
entirety as follows:

“Charter Documents. Any indemnification agreements as well as the provisions of
the certificate of incorporation and by-laws of the Company with respect to
indemnification and exculpation of directors shall be reasonably satisfactory to
Purchaser and the by-laws and the certificate of incorporation, as applicable,
of the Company shall be amended in a manner satisfactory to Purchaser (a) to
permit any director to call special meetings of stockholders, (b) to permit
action by written consent of stockholders in lieu of a meeting, (c) to permit
removal of directors without cause by the affirmative vote of holders of at
least a majority of the votes that all stockholders would be entitled to be cast
in any annual election of directors, and shall otherwise be satisfactory to
Purchaser, (d) to



--------------------------------------------------------------------------------

eliminate the staggered board provisions from the certificate of incorporation
and by-laws and (e) to provide holders of the Series A Convertible Preferred
Stock the right to elect a number of directors proportionate to their percentage
ownership of the outstanding shares of capital stock of the Company (assuming
the conversion of all outstanding shares of Series A Convertible Preferred
Stock).”

3. Exhibit A to the Purchase Agreement is amended and restated in its entirety
with Exhibit A attached hereto.

4. Miscellaneous.

(a) Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

(b) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement with respect to the issuance of Shares to any of its
Affiliates prior to the Closing Date and thereafter only with the written
consent of the Company; provided that such transferee agrees in writing to be
bound, with respect to the transferred rights or Securities, by the provisions
hereof and of the applicable Transaction Documents that apply to the
“Purchaser.” In the event of any assignment of the rights of the Purchaser to
more than one Person in accordance with this section, the provisions of this
Agreement shall be deemed amended to reflect more than one Purchaser, mutatis
mutandis.

(d) Non-Recourse. No past, present or future director, officer or stockholder of
the Company shall have any liability for any obligations or liabilities of the
Purchaser or the Company (as applicable) under this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

(e) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(f) Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND

 

2



--------------------------------------------------------------------------------

CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE. EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY OF THE
TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS) SHALL BE
COMMENCED EXCLUSIVELY IN THE STATE AND U.S. FEDERAL COURTS SITTING IN THE STATE
OF DELAWARE. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND U.S. FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF EITHER PARTY SHALL COMMENCE AN
ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS FEES AND
OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

(g) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

3



--------------------------------------------------------------------------------

(h) Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

GLOBAL BPO SERVICES CORP. By:   /s/ R. Scott Murray  

R. Scott Murray

President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

PURCHASER:

 

ARES CORPORATE OPPORTUNITIES FUND II, L.P.

 

By: ACOF MANAGEMENT II, L.P.,

Its General Partner

 

By: ACOF OPERATING MANAGER II, L.P.,

Its General Partner

 

By: ARES MANAGEMENT, INC.,

Its General Partner

By:   /s/Jeffrey Schwartz  

Jeffrey Schwartz

Vice President

 

6